456 U.S. 865
102 S. Ct. 2290
72 L. Ed. 2d 623
UNITED STATESv.LOUISIANA
No. 9
Supreme Court of the United States
June 1, 1982

1
On bill of complaint (Louisiana Boundary Case).

ORDER

2
June 1, 1982.  Pursuant to this Court's Final Decree herein entered on June 22, 1981, 452 U.S. 726 [101 S. Ct. 2605, 69 L. Ed. 2d 368], the United States and the State of Louisiana filed their Final Accountings, and, subsequently, each party filed Objections to the Accounting of the other.  By an Order entered on January 11, 1982, 454 U.S. 1135 [102 S. Ct. 990, 71 L. Ed. 2d 287], the Court referred the said Objections to its Special Master.  The parties have now agreed upon these matters, have submitted to the Special Master a proposed Order, and the Special Master, with the concurrence of both parties, has recommended its entry by the Court.


3
Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED:

4
1. The Final Report of the Special Master is received and ordered filed.


5
2. The objections to accountings previously filed are sustained to the extent recommended in the Report of the Special Master.


6
3. All accountings required by the Court's Decree of June 22, 1981, have been made and, as supplemented by the ruling on the objections thereto, are now approved.


7
4. The United States is directed forthwith to pay over to the State of Louisiana the outstanding sum of $3,251,609.76.


8
5. After the payment directed by paragraph 4 above, neither party shall be accountable to the other for any further payment in respect of the matters in controversy in these proceedings between the United States and the State of Louisiana.


9
6. Upon receipt by the State of Louisiana of the payment directed by paragraph 4, above, the Interim Agreement of October 12, 1956, shall be deemed terminated for all purposes and all sums remaining in the impounded fund account established pursuant to that Agreement are unconditionally released to the United States.


10
7. The account submitted by the Special Master is approved and the balance owing to him shall be paid in equal shares by the United States and the State of Louisiana.


11
8. The Special Master is discharged in this case insofar as the proceedings involve the controversy between the United States and the State of Louisiana.


12
Justice MARSHALL took no part in the consideration or decision of this order.